DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
 Claim 12 is objected to because of the following informalities:  Claim 12 reads “…the encapsulating material fills the non-specific of the foot internal shell”. This language is unclear and appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “a spacer”, while claims 11, & 12 recite the limitation "spacers(s) is/are". There is insufficient antecedent basis for this limitation in the claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rubie (US Patent No. 9,011,554).
Claim 1: Rubie teaches a prosthetic foot (Fig. 1A, prosthetic foot 100) comprising a keel (Fig. 1A, primary curvilinear spring element 2 & footbed 4) embedded in an encapsulation material (Col. 1, “such feet are typically set within a cosmetic cover and fit within a shoe for use”);
said keel comprising two separate elements that are fixed (fixed at central mounting section 44) to each other, namely 
- a horizontal U-shaped elastic ankle (Fig 1A, curvilinear spring element 2) oriented in a way as having the two branches of said U pointed towards the forefoot (Fig. 1A, U shape of curvilinear spring element 2 is facing forefoot) 
- an elastic blade that extends along the foot bottom (Fig. 1A, footbed 4); 
wherein the ankle lower branch free end is fixed to the blade central area (Fig. 6, curvilinear spring element 2 is fixed to central area of footbed 4 at medial connection region 44).
Claim 2: Rubie teaches that the ankle lower branch (Fig. 1B, lower extension section 18) is longer than the ankle upper branch (Fig. 1B, upper extension section 16).

Claim 6: Rubie teaches a prosthetic foot including an overload protection system to prevent damage of the prosthetic foot in case of severe loading during use (Fig. 6, leaf spring 40 and 42, see also Col. 5, the leaf spring serves as a tensioning member that prevents the upper section from fully closing whilst providing a durable design).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rubie (US Patent No. 9,011,544) herein referred to as Rubie.
Claim 3: Rubie teaches the ankle is made of an LFT composite (Col. 2, Lines 29 &30, “any or all of the elements are advantageously constructed of carbon fiber composite”). However, Rubie is silent on the method of manufacture. The claim phrase 
Claims 4 and 5: Rubie is silent on the LFT composite comprising 15% to 70% volume fraction of fibres with a length ranging from 1mm to 15mm and said elastic blade is made of a composite that comprises 40% to 65% volume fraction of fibres which are typically longer than 50mm.
However, both of these claims would have been obvious, before the effective filing date of the claimed invention, because there is a finite number of identified predictable solutions (volume fraction can only be 0% to 100% and fiber length can only be as a long as a human prosthetic foot (see MPEP 2143). A person of ordinary skill in the art of prosthetics could have pursued the potential options with a reasonable expectation of success because the process and theories of modifying carbon fibers for Carbon fibre and fibre lamination in prosthetics and orthotics: some basic theory and practical advice for the practitioner).

Claims 7, 8, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rubie (US Patent No. 9,011,544) in view of Vo (US Patent Publication No 2012/0303135 A1) further in view of Pusch (US Patent Publication 2017/0049584).

Claim 7: Rubie is silent on said protection system comprises a spacer that is arranged in at least one area that is located between two overlapping parts of the keel. 
Vo, in the same field of endeavor, teaches said protection system comprises a spacer (Fig. 1A, cushioning member 141) that is arranged in at least one area that is located between two overlapping parts of the keel (Fig. 1A, cushioning member 141 is located between overlapping portions 138 and 139).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the prosthetic foot of Rubie with the spacer, as taught by Vo, to “prevent the upper section of the keel from fully closing whilst providing a durable design” (Rubie, Col 5).
  
Claim 8: Rubie is silent on said protection system comprises a vertical element that forms an extension of the ankle upper branch.
Vo, in the same field of endeavor, teaches said protection system comprises a vertical element (Fig. 1A, foot member curved section 135) that forms an extension of the ankle upper branch.
 Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the prosthetic foot of Rubie with the vertical element as taught by Vo, to transfer more energy through the spacer to simulate the natural “feel” of the ankle and to avoid the “dead spot” in the resistance during heel-to-toe gait (Rubie, Col. 4). 
 
Claims 9: Rubie is silent on said spacer is arranged in an area that is located between the vertical element and the blade central area.
Vo, in the same field of endeavor teaches said spacer is arranged in an area that is located between the vertical element and the blade central area (Fig. 1A, cushioning member 141 is located between vertical element 135 and the center of the footplate)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the prosthetic foot of Rubie with the spacer as taught by Vo, to “prevent the upper section of the keel from fully closing whilst providing a durable design” (Rubie, Col 5).

Claim 11: Rubie is silent on said spacer is made of a different material than said encapsulation material.
Vo, in the same field of endeavor teaches said spacer (Fig. 1A, cushioning member 141) is made of a different material (Paragraph 0058, cushioning member can be formed of polyurethane) than said encapsulation material. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the prosthetic foot of Rubie with the spacer as taught by Vo, to increase the durability of the spacer because it would be generally available knowledge to person of ordinary skill in the art that polyurethane is more durable than crepe neoprene or urethane foam. 
Claim 12: As best understood, Vo further teaches that said spacers are made of the encapsulation material (Vo teaches the spacer can be made of CREPE neoprene and Amputee Coalition Prosthetic Foot fact sheet teaches that most foot shells are made of CREPE neoprene). However, Rubie in view of Vo is silent on the spacer material having a higher density than the density of the encapsulation material that fills the non-specific of the foot internal space.
However, making the spacer material with the same material as the encapsulation material except with a higher density would have been obvious, before the effective filing date of the claimed invention, because there is a finite number of 
the spacer and the encapsulation material have the same density
the spacer has a higher density than the encapsulation material 
the spacer has a lower density than the encapsulation material
A person of ordinary skill in the art of prosthetic could have pursued the potential options with a reasonable expectation of success because using foam to create a durable prosthetic foot is well known in the art following the success of the SACH foot (see Amputee Coalition Prosthetic Foot fact sheet).  
 
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rubie (US Patent No. 9,011,544) in view of VO (US Patent Publication No 2012/0303135 A1) further in view of Pusch (US Patent Publication 2017/0049584).

Claim 10: Rubie in view of Vo is silent on another spacer that is arranged in an area that is located between the rear part of the ankle and the blade.
Pusch, in the same field of endeavor, teaches a spring-damper system 40 that is placed between the rear park of the ankle and the blade (Fig. 1, spring damper system 40).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify the prosthetic foot of Rubie in view of Vo with spacer between the rear ankle and the blade as taught by Pusch, to store and transfer energy after from initial heel strike (Pusch, Paragraph 0064).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIMILIAN TOBIAS SPENCER whose telephone number is (571)272-8382. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/MAXIMILIAN TOBIAS SPENCER/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774